    Case 1:16-cv-06251-WFK-ST Document 74 Filed 04/23/20 Page 1 of 1 PageID #: 497




MANDATE
                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

            At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     11th day of March, two thousand twenty.

     ________________________________

      Michael Burns,                                   ORDER

                   Plaintiff - Appellee,               Docket No. 19-2672

      v.

      Robert Kelly,

                   Defendant - Appellant,

      Kelly Enterprises of Staten Island, LLC,
      Nurnberger Corporation, DBA Nurnberger
      Bierhaus,

                Defendants.
     ________________________________


             By order dated February 7, 2020, the Court denied Appellant’s motion for leave to
     proceed in forma pauperis and directed Appellant to pay the filing fee within 30 days of entry of
     the order or the appeal will be dismissed. Appellant failed to comply with that order. Upon
     consideration thereof,

            IT IS HEREBY ORDERED that the appeal is dismissed for Appellant’s failure to comply
     with the Court’s order dated February 7, 2020.

                                                         For the Court:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 04/23/2020
